Citation Nr: 0943037	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable schedular rating for a left 
inguinal hernia.

2.  Entitlement to an extraschedular rating for a left 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals on 
appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which continued a 0 percent (noncompensable) rating 
for left and right inguinal hernias secondary to prostate 
surgery.

Historically, the Veteran was granted service connection for 
left and right inguinal hernias in a September 2006 rating 
decision and assigned a noncompensable rating effective May 
31, 2006.  The noncompensable rating was continued in the 
November 2006 rating decision.  In a June 2007 rating 
decision, the RO granted an effective date of August 2, 2005 
for the grant of service connection for inguinal hernias.

The issue of entitlement to an extraschedular rating for left 
inguinal hernia secondary to prostate cancer is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The Veteran's hernia is small, reducible, and remediable; a 
truss is not required.


CONCLUSION OF LAW

The criteria for a compensable rating for left inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
(DC) 7338 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior  to the initial adjudication of the Veteran's claim, a 
letter dated in July 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the Veteran's November 2006 notice of disagreement (NOD), 
he took issue with the initial disability rating and is 
presumed to be seeking the maximum benefits available under 
the law for each issue.  Dingess; see also AB v. Brown. 
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a June 2007 Statement of the 
Case (SOC) which contained, in part, the pertinent criteria 
for establishing a higher rating.  See 38 U.S.C.A. § 
7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed 
this matter; there is no prejudice to the claimant. See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, private treatment 
records, and VA authorized examination reports have been 
associated with the claims file.  The Board specifically 
notes that the Veteran was afforded a VA examination with 
respect to his disability in July 2006, and again in January 
2007.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and record the relevant findings for rating the 
Veteran's left inguinal hernia.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  While a veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when an 
appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case the Board has concluded that the disability has not 
significantly changed and that a uniform evaluation is 
warranted.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Symptoms noted in the rating schedule are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, irrespective of whether the Veteran raised them, as 
well as the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently assigned a noncompensable rating 
under Diagnostic Code 7338 for his left inguinal hernia. 

Under Diagnostic Code 7338, a noncompensable rating is 
assigned for a hernia that is small, reducible, or without 
true hernia protrusion, or a hernia which has not been 
operated on but is remediable.  38 C.F.R. § 4.114, Diagnostic 
Code 7338.  A 10 percent rating is assigned for post-
operative recurrent inguinal hernia which is readily 
reducible and well supported by truss or belt.  Id.    A 30 
percent rating is assigned for a small postoperative 
recurrent or unoperated irremediable inguinal hernia which is 
not well supported by a truss or not readily reducible.  Id.  
A maximum 60 percent rating is assigned for a large 
postoperative recurrent inguinal hernia which is not well 
supported under ordinary conditions and not readily reducible 
when considered inoperable.  Id.  A 10 percent rating may be 
added for bilateral involvement, provided the second hernia 
is compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent only added for the 
second hernia, if the latter is of compensable degree.  Id at 
Note.

Private treatment records indicate the Veteran was diagnosed 
with left inguinal hernia in January 2006, and include a note 
from the Veteran's doctor dated April 2006 indicating that 
the Veteran had a lifting restriction of 25 pounds until his 
inguinal hernia resolved. 

The Veteran underwent a VA examination in July 2006.  The 
claims file was reviewed by the examiner.  On physical 
examination, a small left inguinal hernia was noted.  It was 
only reproducible with hard cough, during which it was barely 
palpitated.  The examiner stated that the effects of the 
Veteran's hernia on the daily activities of chores, sports, 
and exercise were mild.  The Veteran was not employed at the 
time, and no comments were recorded with respect to general 
occupational effects.

The Veteran also submitted a July 2006 letter from his 
doctor.  The letter stated that the Veteran developed a right 
inguinal hernia post operative robotic assisted 
prostatectomy.  It further stated that the hernia was 
somewhat symptomatic and would require repair.

The Veteran was afforded another VA examination in January 
2007.  The Veteran denied any history of a right inguinal 
hernia but relayed a history of a left inguinal hernia.  The 
Veteran stated that he only felt pain when his bladder was 
full.  He did not need to wear a truss.  On examination, the 
hernia was found to be small and reducible.  The examiner 
noted the 25 pound lifting restriction, but stated that the 
hernia did not interfere with the Veteran's usual activities 
of daily living.  The Veteran reported being retired since 
July 2006, so the examiner could not state that this 
condition affected the Veteran's employability.

Based on the evidence of record, the Board finds that a 
compensable schedular rating for the Veteran's left inguinal 
hernia is not warranted.  The findings of the VA examinations 
reveal the Veteran's hernia to be small, reducible, and 
remediable.  The Veteran does not wear a truss.  Although the 
Veteran is service-connected for left and right inguinal 
hernias, and the July 2006 letter referenced a right inguinal 
hernia, physical examination indicated no hernia on the right 
side.  A comparison between the findings of the VA 
examinations and the criteria listed under Diagnostic Code 
7338 indicates that the Veteran's inguinal hernia most 
closely approximates a noncompensable schedular rating.

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than is contemplated by the current 
noncompensable evaluation; however, the objective medical 
evidence does not support the contentions for a higher 
evaluation.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for a left inguinal 
hernia is denied.


REMAND

The question of an extraschedular rating is a component of 
the Veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  In 
this case, the Veteran contends that his inguinal hernia has 
caused marked interference with his employment. This is 
sufficient to raise the issue of whether consideration should 
be given to assigning an extraschedular rating.  The Veteran 
is not prejudiced by the Board addressing this component of 
his claim.  The relevant regulation regarding extraschedular 
ratings was included in the June 2007 SOC.  In the context of 
his claim for an increase, the Veteran presented argument on 
this issue (i.e., as to how the service-connected disorder 
affects his abilities to work).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
Board itself may not assign an extraschedular rating in the 
first instance, but must leave that initial determination to 
the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)").

"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

However, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, in the second step of the inquiry, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

Here, the Board concludes that the evidence is in equipoise 
as to whether the rating criteria are inadequate.  On the one 
hand, when the Veteran's symptoms are compared to the 
criteria in the ratings schedule, the noncompensable rating 
reflects the level of severity of his disability - that is, 
the hernia is small, reducible, and remediable.  However, on 
the other hand, the Veteran has presented evidence of a 25 
pound lifting restriction, which suggests significant 
functional impairment as a result of his disability.  See, 
e.g., Barringer v. Peake, 22 Vet. App. 242 (2008).

As for the second step, the claimant does not need to 
demonstrate that his or her service-connected disability 
causes interference with "obtaining or retaining" 
employment, as such a test would "exact a higher standard 
than is required for a finding of 'marked interference with 
employment' under § 3.321(b)(1)."  Id. Instead, VA has 
contemplated and set such a higher standard in other 
regulations, namely 38 C.F.R. §§ 4.15 and 4.16, which govern 
total disability based on unemployability (TDIU).  Id. 
(noting that "difficulty in obtaining or retaining 
employment is an element considered for establishing a rating 
of total disability based on individual unemployability 
(TDIU)").  As the Court observed in Thun, "[t]o require the 
same showing to establish one factor for review in 
determining entitlement to extraschedular consideration would 
create an impermissible overlap between these two concepts 
and implies that they are sui generis in name only."  Id. 
That is, "[c]onsistent with VA regulations and Court 
precedent, extraschedular consideration may be warranted for 
disabilities that present a loss of earning capacity that is 
less severe than one where the veteran is totally 
unemployable."  Id.

As noted earlier, the Veteran presented evidence that he is 
limited to lifting 25 pounds or less as a result of his 
hernia.  In his June 2007 Appeal to the Board of Veterans' 
Appeals, he stated that he could not maintain his lifelong 
employment at General Motors due to the lifting restriction.  
He further stated that, having retired from GM, he is also 
unable to seek most part-time jobs due to the restriction.  
The Veteran was diagnosed with the hernia in January 2006, 
and the lifting restriction was imposed in April 2006.  The 
Veteran reported retiring from his job in July 2006.  It is 
not clear from the record whether the Veteran retired 
specifically due to the effects of his disability.  
Furthermore, because the Veteran was not employed at the time 
of either VA examination, neither examiner provided 
significant findings with respect to the occupational effects 
of the Veteran's hernia.

In light of the above, the Board finds that additional 
development is necessary to fairly adjudicate the Veteran's 
claim for extraschedular consideration.  The Veteran should 
be afforded the opportunity to submit any employment records 
which support his contention that his inguinal hernia 
resulted in "marked interference with employment."  Any 
evidence obtained should be associated with the claims file, 
which should then be forwarded to the examiner who conducted 
the January 2007 VA examination.  The examiner should provide 
a supplemental report that specifically addresses the 
effects, if any, of the Veteran's inguinal hernia on his 
potential employment.

After such development is completed, if the RO finds that the 
claimant's disability picture exhibits marked interference 
with employment which merits consideration of his claim on an 
extraschedular basis, the matter should be referred to the 
Director, C&P Service, for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the 
Veteran copies of employment records which 
document any marked interference with 
employment due to his service-connected 
left inguinal hernia.  Alternatively, the 
RO/AMC should request the name and address 
of the Veteran's employer, along with any 
necessary authorizations, so that the 
relevant records can be obtained on the 
Veteran's behalf.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claim's file, and the 
Veteran notified in writing.

2.  The claims file should then be 
forwarded to the examiner who conducted 
the January 2007 VA examination.  The 
examiner should review the claims file, 
including the January 2007 examination 
report and any employment records 
associated with the claims file, and 
provide a supplemental report specifically 
addressing the occupational effects of the 
Veteran's left inguinal hernia.

If the January 2007 VA examiner is not 
available, then the Veteran should be 
scheduled for a new examination to 
determine the occupational effects of his 
left inguinal hernia.  Any indicated tests 
should be conducted.

A complete rationale should accompany any 
opinion provided.

3.  After the foregoing development is 
completed, the RO should determine whether 
the evidence presented demonstrates that 
the Veteran's left inguinal hernia 
disability resulted in marked interference 
with employment.  If so, the matter should 
be referred to the Director of the 
Compensation and Pension Service for 
consideration of the claim on an 
extraschedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(1).

4.  Thereafter, if any claim remains 
denied, the RO shall send the Veteran and 
his representative a supplemental 
statement of the case and allow an 
opportunity for response before returning 
to the Board for additional review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


